DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election without traverse of Group I (claims 1-13) in the reply filed on 1/11/2020 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Asada et al (WO 2006/075611, see English equivalent JP 2006/075611 A1 by J-PlatPat).
Regarding claim 1, Asada et al discloses a film forming formulation comprising: reaction products of phosphoric acid with a strained ring alkoxy silane, where the phosphoric acid and the strained ring alkoxy silane are present in a molecular ratio of from 0.9-3.3:1; and an aqueous solvent
(see Asada et al teaching a phosphosilicate film formed by mixing a 1:0.75 molar ratio of orthophosphoric acid and a silane that is γ-glycidoxypropyltrimethoxysilane  with aqueous components such as ethanol and water that reads on aqueous solvent [0070]; further, note the silane exemplified is disclosed in the instant specification [0012] and claim 13 as a strained ring alkoxy silane).

Regarding claims 4 and 6, Asada et al discloses the formulation of claim 1, wherein the phosphoric acid and the strained ring alkoxy silane are present in a molecular ratio of 3:2 (claim 4) and 3:3 (claim 6)
(Asada et al exemplifies 1:0.75 molar ratio of orthophosphoric acid and γ-glycidoxypropyltrimethoxysilane [0070] which converts to 3:2.25; 
Asada et al also discloses tetraethoxysilane and phosphoric acid ratio of 1:1 [0064] which converts to 3:3; although the tetraethoxysilane is not a strained ring alkoxy silane, the teachings of Asada et al suggests the chosen silane is not critical for hydrolytic condensation [0043-0044] outside of comprising an organic group [0016, lines 7-9]; thus it is within the scope of Asada et al to utilize ratios of 3:2.25 to 3:3; 
moreover, prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05); thus the 3:2.25 and 3:3 examples of Asada et al is sufficiently close to the claimed ratios of 3:2 and 3:3).

Regarding claim 5, Asada et al discloses the formulation of claim 4 wherein the phosphoric acid is present from 10 to 25 weight percent of the total weight of the formulation and the strained ring alkoxy silane is present from 70 to 90 weight percent of the total weight percent of the formulation
(Asada et al teach a molar ratio of 1:0.7 [0070] that is approximately 3:2, which reads on the corresponding weight percentages of 10-35 wt% phosphoric acid to 70-90 wt% silane as evidenced by the instant specification [0014, lines 3-5]; thus the ratios of Asada et al result in weight percentages that overlap the claimed weight percentages; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05).

Regarding claim 7, Asada et al discloses the formulation of claim 6 wherein the phosphoric acid is present from 5 to 20 weight percent of the total weight of the formulation and the strained ring alkoxy silane is present from 80 to 95 weight percent of the total weight percent of the formulation
(Asada et al teach a molar ratio of 1:0.7 [0070] that is approximately 3:2, which reads on the corresponding weight percentages of 15-20 wt% phosphoric acid to 75-85 wt% silane as evidenced by the instant specification [0014, lines 6-8]; thus the ratios of Asada et al result in weight percentages that overlap the claimed weight percentages; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05).

Regarding claims 8 and 9, Asada et al discloses the formulation of claim 1 wherein said strained ring alkoxy silane has three alkoxy groups that are all the same and all either methoxy (claim 8) and each independently one of: a methoxy (claim 9)
(see Asada et al teaching γ-glycidoxypropyltrimethoxysilane [0070] which reads on three alkoxy groups that are all methoxy; simultaneously each alkoxy group is independently one of a methoxy).

Regarding claims 12 and 13, Asada et al discloses the formulation of claim 1, wherein said strained ring alkoxy silane has an average molecular weight of less than 4,000 Daltons and has a formula (I): (OCH2CH)-R1-X-R2-Si-(R3)a(OR4)3-a (I) where R1 is C1-C4 alkyl, an aromatic, a heteroaromatic, or together with (OCH2CH) forms (OC6H9); X is a nullity or oxygen, R2 is C2-C6 alkyl, an aromatic, or a heteroaromatic; R3 in each occurrence is independently C1-C6 alkyl, a is an integer of 0 to 2, inclusive; and R4 in each occurrence is independently C1-C6 alkyl or (C1-C4 alkyl)-O-( C1-C4 alkyl); wherein said strained ring alkoxy silane is  3-glycidoxypropyl trimethoxysilane 
(see Asada et al teaching γ-glycidoxypropyltrimethoxysilane [0070]).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al (WO 2006/075611, see English equivalent JP 2006/075611 A1 by J-PlatPat) as applied to claim 1 above, and further in view of Vorse et al (WO 97/15700) (1997).

Regarding claims 2 and 3, Asada et al discloses the formulation of claim 1. Asada et al does not explicitly disclose wherein the phosphoric acid and the strained ring alkoxy silane are present in a molecular ratio of 3:1 (claim 2), or correspondingly the phosphoric acid is present from 20 to 40 weight percent of the total weight of the formulation and the strained ring alkoxy silane is present from 60 to 80 weight percent of the total weight percent of the formulation.
	However, Vorse et al discloses a similar aqueous composition of silane and phosphoric acid for use as an adhesive [pg. 3 lines 21-23, 27-30]. Vorse further discloses the composition can at least 20% and up to 50% [pg. 3, lines 18, 27] phosphoric acid and the silane is 10-60 wt% [pg. 4, lines 28-29]. Vorse establishes these initial compositional ranges are critical to producing a stable product with adequate adhesion  [pg. 4 last sentence to pg. 5 lines 1-2].
	Vorse et al and Asada et al are analogous inventions in the field of formulations comprising silane and phosphoric acid. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize 20-50 wt% phosphoric acid and 10-60 wt% silane like that described in Vorse et al in the composition of Asada et al. One of ordinary skill in the art would have been motivated to do so to producing a stable product (Vorse, [pg. 4 last sentence to pg. 5 lines 1-2]).



Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al (WO 2006/075611, see English equivalent JP 2006/075611 A1 by J-PlatPat) as applied to claim 1 above, and further in view of Sha et al et al (US 20170305940 A1) as evidenced by Lejeune et al (US 2007/0179268 A1).
Regarding claims 10-11, Asada et al discloses the formulation of claim 1 but does not explicitly disclose wherein said reaction products are concentrated to a total non-volatile content of greater than 2.4 weight percent (claim 10), 15 weight percent (claim 11) of the total weight of the formulation. 
However, Sha et al exemplifies glycidoxypropyl alkoxysilane compositions with 67-84% non-volatile content [pg. 3, Table 1] wherein the catalyst exemplified is acetic acid but can be substituted with phosphoric acid [0026]. 
Further, Lejeune et al discusses the importance of producing silane compositions with low volatile organic compounds in order to comply with environmental safety standards in the US and Europe [0011]. 
	Sha et al and Asada et al are analogous inventions in the field of formulations comprising silane and phosphoric acid. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a composition with non-volatile content of 67-84% like that described in Sha et al in the composition of Asada et al. One of ordinary skill in the art would have been motivated to do so because of environmental safety standards required within the US and European countries (Lejeune, [0011]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GARLEY/Examiner, Art Unit 1731